Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Please cancel claim 14-20.

Reasons for Allowance
2.	Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to an ultrasonic fingerprint sensor integrated with a display device. 
The closet prior art, Panchawagh (e.g., Figs. 1-5, 12 and 14) discloses an ultrasonic fingerprint sensor system comprising: 
a flexible substrate having a plurality of sensor circuits (TFT substrate, the substrate is formed of flexible material; [0047])); and 
an ultrasonic transceiver (Figs. 1-2, 12 and 14; ultrasonic transceiver; [0056]) coupled to the flexible substrate (flexible substrate; [0047]), wherein the ultrasonic transceiver comprises: 
a piezoelectric layer (Figs. 1-2, 12 and 14; piezoelectric layer) configured to generate ultrasonic waves ([0056]) and receive reflections of ultrasonic waves ([0056]); and 
and a high acoustic impedance layer (Figs. 14B-14C show an example that a high acoustic impedance layer includes an electrically nonconductive acoustic layer 1408c or 1413a and an electrically conductive metal layer 1405d; [0114], [0119] and [0111]) adjacent to the piezoelectric layer (Figs. 12-14; piezoelectric layer) and disposed on or over a side of the piezoelectric layer facing the display (Fig. 2C shows an example that the ultrasonic transceiver 262 is disposed on a bottom side of a display including display pixels 266 and display array substrate 260b),
wherein the ultrasonic fingerprint sensor system is underlying the display and configured to attach to the display (Fig. 2C shows an example that ultrasonic fingerprint sensor comprising the ultrasonic transceiver 262 is underlying the display including display pixels 266 and display array substrate 260b, Figs. 12 and 14 show detailed structures of ultrasonic fingerprint sensor), wherein the high acoustic impedance layer has an acoustic impedance value greater than about 8.0 MRayls (the electrically nonconductive acoustic layer 1408c or 1413a can be formed of SiO2 , SiON, SiN, e.g., SiO2 has an acoustic impedance value of 13 MRayls).

However, Panchawagh places the piezoelectric layer above the TFT substrate and separated by several layers, i.e., planarization layer, metal layer, cavity, mechanical layer, lower metal layer. Thus, Panchawagh fails to teach or suggest a piezoelectric layer contacting one or both of a flexible substrate and plurality of sensor circuits.

The closet prior art, Lim (e.g., Fig. 4) discloses an ultrasonic fingerprint sensor system comprising: 
a flexible substrate (flexible substrate 410; [0092]) having a plurality of sensor circuits (TFT array 425; [0091]-[0096]); and 
(ultrasonic transceiver including a piezoelectric layer 420) coupled to the flexible substrate (flexible substrate 410), wherein the ultrasonic transceiver comprises: 
a piezoelectric layer (piezoelectric layer 420; [0091]-[0096]) configured to generate ultrasonic waves (ultrasonic waves 440) and receive reflections of ultrasonic waves (ultrasonic waves 460); and 
wherein the piezoelectric layer (piezoelectric layer 420) is contacting one or both of the flexible substrate and the plurality of sensor circuits (TFT array 425);
a high acoustic impedance layer (electrode layer 430, which is formed of a high acoustic impedance material Ag ink; [0094]) adjacent to the piezoelectric layer (piezoelectric layer 420),
wherein the ultrasonic fingerprint sensor system (ultrasonic fingerprint sensor comprises the substrate 410, the TFT circuits 425, the piezoelectric layer 420, and the electrode 430) is underlying the display (display 240) and configured to attach to the display (display 240).

Lim discloses a high acoustic impedance layer (electrode layer 430, which is formed of a high acoustic impedance material Ag ink; [0094]) adjacent to the piezoelectric layer (piezoelectric layer 420), but fails to teach the high acoustic impedance layer disposed on or over a side of the piezoelectric layer facing the display and the high acoustic impedance layer has an acoustic impedance value greater than about 8.0 MRayls.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691